r 3
yi ae

AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) _ : - Page 1 of 1 ation

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _ JUDGMENT IN A CRIMINAL CASE
¥y. (For Offenses Committed On or After November 1, 1987)
Julian Rodriguez-Martinez Case Number: 3:20-mj-20001
Charles Halligan Adair

 

Defendant's Attornss

REGISTRATION NO. 93529298 . F ! LE D .

 

oe

vy

 

 

THE DEFENDANT: Tyan o7
R pleaded guilty to count(s) 1 of Complaint | NGF 2029
Li was found guilty to count(s) en. (CLE USS

 

 

after a plea of not guilty. . By” HERN DISTRICT OF Gait _

 

F CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which involve the fonowing ote RSSEELY

 

 

Title & Section. Nature of Offense Count Number(s}
8:1325 . . ILLEGAL ENTRY (Misdemeanor) 1
Li The defendant has been found not guilty on count(s) .
[J Count(s) dismissed on the motion of the United States. . .
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ©
imprisoned for a term of:

 

=e TIME SERVED C] days

x] Assessment: $10 WAIVED Fine; WAIVED

] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

(| Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020

 

Date of Imposition of Sentence

Received AA, \/ a Ki if We

DUSM HONORABUE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy — | 3:20-mj-20001

 
